t c memo united_states tax_court lorvic holdings inc petitioner v commissioner of internal revenue respondent docket nos filed date john p barrie dana lasley and elizabeth ann smith for petitioner robert j burbank for respondent memorandum findings_of_fact and opinion hamblen judge respondent determined the following deficiencies in petitioner's federal_income_tax taxable_year deficiencies dollar_figure big_number big_number big_number the issue for consideration is whether for purposes of sec_167 the aggregate fair_market_value of the 5-year covenant_not_to_compete and the secrecy agreement is dollar_figure million as claimed by petitioner on its corporate federal_income_tax returns unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner lorvic holdings inc is the parent of the lorvic corp new lorvic and in turn new lorvic is the corporate successor to certain assets of the lorvic corp old lorvic petitioner is a delaware corporation whose principal offices are located in earth city missouri old lorvic was engaged in the development design manufacturing marketing distribution and sale of a variety of health care products for the professional dental market in general the company 1the notice_of_deficiency contains adjustments to petitioner's environmental_tax for the and tax years this adjustment is a computational adjustment which rests on the court's determination of the foregoing issue in this case segmented its product offerings into four broad classifications a preventive b oral evacuation c infection control and d miscellaneous old lorvic offered more than items including but not limited to fluoride gels solutions prophylaxis paste applicator trays aspirator instruments sterile tubing and tofflemire bands old lorvic supplemented each product classification with private label business for several major dental manufacturers many of the company's products were relatively simple to fabricate and were disposable in nature moreover most of the foregoing items were not patented in that regard the company operated a manufacturing plant in st louis missouri old lorvic actively pursued and developed specific niche markets which major dental manufacturers either overlooked or had not emphasized because the overall size of such markets was not of sufficient magnitude to make it profitable for the larger companies to pursue on the other hand old lorvic's structure enabled it to exploit these niches and command high profit margins old lorvic utilized a complex network of dental product dealers to distribute its products to dental professionals in that regard old lorvic's primary sales occurred in the united_states while canada comprised the largest foreign market for the company's products in charles nemanick acquired an interest in old lorvic and assumed managerial responsibilities at some point charles nemanick and family members acquired a controlling_interest in the company in old lorvic acquired scientific associates inc sai a contract testing laboratory in st louis missouri which had been providing a certain amount of services to old lorvic sai was thereafter operated as a separate stand-alone business in date r p scherer corp scherer an international developer of drug delivery systems and the world's largest producer of softgels for the pharmaceutical and nutritional supplements industries acquired old lorvic after the acquisition old lorvic continued to operate in practice as an autonomous business at the time of purchase scherer was diversifying in order to expand its domestic earnings base in the foregoing transaction scherer paid approximately dollar_figure million for the outstanding_stock of old lorvic scherer however did not prepare a valuation of the assets it had acquired through old lorvic the stock purchase agreement agreement incorporated a covenant_not_to_compete from charles nemanick and his son richard s nemanick richard nemanick specifically article xiv of the agreement declared section covenant_not_to_compete each of the principal stockholders covenants and agrees that commencing with the effective date and continuing for a period of five years or until the expiration of three years following the termination of any employment agreement between scherer as the surviving corporation and a principal_stockholder whichever is later such principal_stockholder shall not anywhere in the united_states and canada directly or indirectly by or for themselves or as the agent of another or through others as their agent a promote sell license distribute or otherwise deal in products or services which are in competition with those of scherer or any of its subsidiaries b own manage operate be compensated by participate in render advice to have any right to or interest in any business directly or indirectly engaged in the design production sale or distribution of products or services directly competitive with scherer or any of its subsidiaries or c solicit or accept any business from customers of scherer or any of its subsidiaries for products or services directly competitive with those of scherer or any of its subsidiaries or request induce or advise customers of scherer or any of its subsidiaries to withdraw curtail or cancel their business with scherer or any of its subsidiaries section no consideration paid for covenant the parties each recognize and agree that the entire consideration passing to the stockholders pursuant to the merger represents and constitutes the fair_market_value of the shares of lorvic stock and that no portion thereof represents payment for the covenants not to compete by the principal stockholders set forth in section or in the employment agreements attached hereto for federal and state_income_tax purposes neither of the parties will treat any portion of such consideration as representing payment for said covenants not to compete the agreement also incorporated an unsigned and undated exclusive employment agreement with charles nemanick who at the date of the transaction was the chairman and president of old lorvic scherer through its new subsidiary sought to retain charles nemanick so that the experience and management ability would continue to be available to old lorvic subsequent to the acquisition several employees of old lorvic departed the company and were not at any point employed by scherer charles nemanick managed and operated old lorvic until his death in following charles nemanick's death his son richard nemanick and charles' wife assumed the positions of president and chairman respectively richard nemanick possessed substantial experience with the company specifically he joined old lorvic in holding various positions throughout the company in that regard he was responsible for marketing manufacturing acquisitions and product development old lorvic was one of scherer's profitable subsidiaries in that time frame old lorvic earned before taxes annual profit margins of approximately percent in particular old lorvic's nyclave product which was a nylon wrap was one of the principal products in terms of sales volume old lorvic controlled approximately percent of the nyclave market also old lorvic controlled approximately percent of the market for disposable surgical aspirators and percent of the market for oral evacuators and a somewhat lesser percentage for prophylaxis paste in that connection old lorvic's major distributors accounted for more than percent of its gross_sales throughout the period richard nemanick provided the management of scherer on a monthly basis with reports that detailed old lorvic's top products including the sales percentage change by month and year to date such reports included sensitive information which incorporated data on important customers competitors and government regulations affecting the market in addition he prepared profit plans which included projections of future sales he also prepared annual budget reports which detailed its profit margins by product line and by specific product richard nemanick conducted frequent telephone conversations with representatives from scherer and participated in company meetings at least twice a year in late scherer was acquired in a leveraged_buyout by shearson lehman hutton holdings inc shearson lehman subsequently pursuant to directions from shearson lehman scherer contemplated divesting itself of old lorvic because of new strategic objectives and considerations with respect to its business in an undated descriptive memorandum prepared by shearson lehman it was noted that management feels the loyalty of its customer base is lorvic's most significant competitive advantage in a market dominated by large corporate organizations moreover the descriptive memorandum also recognized that while old lorvic utilizes a dealer network for the majority of sales senior management has built strong direct relationships with old lorvic's old customers the descriptive memorandum reported that the management of old lorvic projected that revenues would increase in the short term in particular revenue was projected to be dollar_figure million for the taxable_year ended date this figure was a 8-percent increase from the previous year for the fiscal_year revenues were projected to reach dollar_figure million with dollar_figure million in operating income scherer offered to sell old lorvic to richard nemanick for approximately dollar_figure million at the same time chemical ventures capital associates chemical ventures a venture capital company in conjunction with john i kirtley kirtley and p jeffrey leck leck received the descriptive memorandum regarding old lorvic and were interested in pursuing an acquisition of the company leck performed due diligence research on old lorvic including visiting the corporation on numerous occasions and holding indepth conversations with the officers and managers in the process leck kirtley chemical ventures and richard nemanick formed petitioner and a subsidiary lc acquisition to facilitate the acquisition of old lorvic's assets petitioner was capitalized as set forth below purchaser common_stock preferred_stock total cost chemical venture big_number kirtley leck richard nemanick big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure in date leck and kirtley compiled an acquisition financing memorandum acquisition memorandum regarding the target_corporation old lorvic which noted that senior management as well as leck and kirtley through florida capital partners inc had signed a letter of intent to acquire the lorvic corp a wholly owned subsidiary of r p scherer corp the acquisition memorandum was intended in part to 2kirtley and leck were two principals and owners of florida capital partners inc obtain loan amounts from financial institutions for petitioner's prospective purchase of old lorvic the acquisition memorandum identified and detailed specific factors as crucial to old lorvic's success in the dental professional field and related objectives among other things the acquisition memorandum stated that a great degree of old lorvic's attractiveness as a company for acquisition rested on increasing yearly revenues an attractive purchase_price and significant success in its strategy of marketing to specific niches in the dental professional field the acquisition memorandum stated as factors that supported the assumption of ownership strong management team the nemanick family has been managing lorvic's operations for nearly years senior management averages more that sic years with the company while the company utilizes a dealer network for the majority of sales senior management has built strong direct relationships with lorvic's direct customers long established customer base lorvic has been supplying products to the professional dentistry market for over thirty years and the company's top ten customers have been ordering from lorvic for an average of seventeen years management feels the loyalty of its customer base is lorvic's most significant competitive advantage in a market dominated by large corporate organizations however leck was concerned about what he perceived as potential weaknesses in old lorvic's substantial profit margins in order to protect the new company leck insisted on a covenant_not_to_compete that had enough teeth in it and which would preclude competition from scherer also leck believed that there was a distinct possibility that scherer could disclose sensitive information that it possessed regarding old lorvic's business operations accordingly leck required a secrecy agreement leck would not have purchased the assets of old lorvic without these agreements after consultations with shearson lehman scherer established a price of approximately dollar_figure million to dollar_figure million several potential buyers considered purchasing the business in the process of negotiations leck reduced his initial offer by dollar_figure million because of concerns that potential competitors would obtain critical information that was being disseminated by shearson lehman eventually the only firm offer was that submitted by petitioner's subsidiary lc acquisition for dollar_figure million for the assets of old lorvic inclusive of corporate cash and dollar_figure million for a secrecy agreement and dollar_figure million for a noncompete agreement on date lc acquisition reached an agreement to acquire the assets of old lorvic the funds utilized for the acquisition of old lorvic originated from petitioner's capital contributions and third parties related to chemical ventures the acquisition documents in the foregoing transaction reflect a purchase_price of dollar_figure million for the tangible assets the foregoing transaction was embodied in an asset purchase agreement purchase agreement concomitantly petitioner entered into a 5-year noncompete agreement with old lorvic scherer and its affiliates respectively in that regard pursuant to the agreements petitioner paid dollar_figure million for the noncompete covenant and dollar_figure million for the secrecy agreement the covenant_not_to_compete stated noncompetition a for a period of five years after the closing date scherer and each of the sellers shall not and shall cause any affiliate which it controls directly or indirectly to not directly or indirectly enter into engage in assist give or lend funds to or otherwise finance be employed by or consult with or have a financial or other interest in any business which competes with the business or any part thereof 3specifically the purchase agreement denominated lc acquisition corporation as the purchaser and scherer and its affiliates as the sellers see infra p 4subsequent to the transaction scherer retained and continued to operate sai a business previously owned by old lorvic of the purchaser within the united_states or canada the territory whether for or by itself or as an independent_contractor agent stockholder partner or joint venturer for any other person the covenant_not_to_compete also delineated that in the event that any of the sellers ie scherer and ancillary affiliates possessed a financial or any other interest in an entity in the same line_of_business the foregoing parties would divest all of their interest within days furthermore in the event of a breach either actual or anticipatory lc acquisitions was entitled to among other things temporary or permanent injunctive relief in turn the secrecy agreement described the terms of confidentiality between the seller and the purchaser the aforementioned agreement provided that for a period of years after the transaction scherer and its affiliates would not disclose any nonpublic confidential or proprietary information such as analyses compilation data studies or other documents or use such information in any manner without petitioner's permission additionally one of the terms of the purchase agreement provided that scherer and its affiliates were required to submit confidential offering memoranda and other sale sec_5both the secrecy agreement and the covenant_not_to_compete utilize and apply essentially the same terms except paragraph sec_2 through which refer separately to the terms of the respective agreements literature to petitioner finally the parties agreed to the immediate transfer by wire of dollar_figure million and dollar_figure million for the covenant_not_to_compete and the secrecy agreement respectively to scherer at the closing date richard nemanick simultaneously entered into an exclusive employment agreement with lc acquisition for a period of years he also agreed during his employment and for a period of years thereafter not to engage in competition with lc acquisition or its affiliates after the transaction lc acquisition changed its name to the lorvic corp ie new lorvic the affiliate of lorvic holdings inc petitioner the written documentation however that richard nemanick frequently submitted to scherer prior to the transaction was not returned to petitioner or its affiliates pursuant to the purchase agreement subsequently petitioner retained the accounting firm ernst young to complete a valuation of the assets tangible and intangible acquired from old lorvic as well as the noncompete and secrecy agreements respectively this evaluation was undertaken to meet the purchase_price allocation rules delineated in sec_1060 with respect to the agreements petitioner claimed the following amortization expense deductions taxable_year noncompete agreement secrecy agreement total deductions total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number on date scherer filed a form 10-k pursuant to section or d of the securities exchange act of with the securities_and_exchange_commission sec for the taxable_year u s c sec_78m a 78o d the form 10-k specified that by scherer had disposed of all of its diversified health care products and services businesses except one specific company paco pharmaceutical services inc also in an undated memorandum entitled corporate development status and strategy scherer delineated its general marketing strategies among other things the aforementioned memorandum discussed scherer's goal in and beyond to acquire companies that contributed a certain amount of money and possessed high growth potential in major market areas the memorandum describes old lorvic's acquisition process as part of its opportunistic diversification strategy 6the record indicates that richard nemanick obtained the memorandum in in petitioner's assets and liabilities were sold to young innovations young an international supplier of dental products for approximately dollar_figure million the acquired assets included cash in petitioner's possession of dollar_figure million and corresponding liabilities were dollar_figure million simultaneously richard nemanick entered into an employment and noncompetition agreement with young in the process he also entered into a consulting agreement which included a nondisclosure provision however leck did not execute a noncompete agreement in favor of young opinion in this instance the dispute here centers on how much if any petitioner may amortize for the covenant_not_to_compete and the related secrecy agreement stated in a different manner the issue for our decision is whether any portion of the dollar_figure million and dollar_figure million paid to scherer pursuant to the transaction is properly allocable to the covenant_not_to_compete and the secrecy agreement respectively respondent asserts that the payments pursuant to the agreements were in substance payments for the sale of nonamortizable goodwill or going-concern value petitioner argues that such deductions are allowable in this regard petitioner bears the burden_of_proof rule a 290_us_111 sec_167 in general allows a taxpayer to amortize intangible assets over their useful lives 91_tc_463 affd per curiam 919_f2d_1492 11th cir sec_1_167_a_-3 income_tax regs the standard for deciding whether an intangible is depreciable is that such an asset must have an ascertainable value and a limited useful_life the duration of which can be determined with reasonable accuracy 507_us_546 n a covenant_not_to_compete constitutes an intangible asset that has a limited useful_life and therefore may be amortized over its useful_life 84_tc_21 61_tc_461 conversely goodwill is the aggregate value of the relationships and reputation developed by a business with its present and potential customers and associates over a period of time it has been described as the 'expectancy of continued sec_167 in particular sec_167 general_rule --there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income patronage' newark morning ledger co v united_states supra pincite citing 307_f2d_339 9th cir affg 35_tc_720 79_tc_730 affd 732_f2d_523 6th cir however because goodwill is considered not to have a limited useful_life no amortization deductions are allowable sec_1_167_a_-3 income_tax regs see also discussion in newark morning ledger co v united_states supra pincite going- concern value is similar to goodwill in that it reflects the additional element of value which attaches to property by reason of its existence as an integral part of a going concern 68_tc_563 consequently we must decide whether any of the amount_paid for the covenant_not_to_compete and the secrecy agreement was a disguised payment for nonamortizable items such as goodwill sec_197 which provides for the amortization of certain acquired assets such as purchased goodwill was added to the internal_revenue_code by the omnibus_budget_reconciliation_act_of_1993 obra-93 publaw_103_66 sec a g 107_stat_532 and applies to property acquired after date the date of enactment prior to the act acquired goodwill and going_concern_value were not amortizable but other acquired intangible assets were amortizable if they could be separately identified and their useful lives determined with reasonable accuracy at present sec_197 allows taxpayers to amortize certain acquired intangible assets over years subject_to certain exceptions however sec_197 does not apply to the assets in the instant case because they were acquired prior to the date of enactment in deciding the issues presented here we are guided by the following principles simply because a particular taxpayer pays or allocates a specific amount to a covenant_not_to_compete is not controlling for federal_income_tax purposes 52_tc_367 affd per curiam 451_f2d_173 9th cir we strictly scrutinize an allocation if it does not have adverse tax consequences for the parties adverse tax interests deter allocations which lack economic reality 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 o'dell co v commissioner supra pincite 52_tc_255 affd per curiam 422_f2d_198 5th cir 29_tc_1193 affd per curiam 271_f2d_267 5th cir estate of 28_bta_64 further we may go beyond the formalities delineated by the parties to ascertain if the form reflects the substance of those dealings 315_f2d_141 9th cir 314_f2d_1 9th cir affg per curiam tcmemo_1961_170 in order for the form in which the parties have cast their transaction to be respected for federal_income_tax purposes the covenant_not_to_compete and the secrecy agreement must have some independent basis or an arguable correlation to business reality such that reasonable people might bargain or contract for such an agreement 294_f2d_52 9th cir affg 34_tc_235 this particular test is referred to as the economic reality test 810_f2d_562 6th cir affg tcmemo_1985_53 an allocation to a covenant_not_to_compete lacks economic reality in the event that there is no showing that the seller by refraining from competition stands to lose earnings comparable to the amount supposedly paid for the covenant or that the buyer would lose such an amount if the seller were to compete against it 608_f2d_485 the courts apply numerous factors in evaluating a covenant_not_to_compete these include a the seller's ie covenantor's ability to compete b the seller's intent to compete c the seller's economic resources d the potential damage to the buyer posed by the seller's competition e the seller's business expertise in the industry f the seller's contacts and relationships with customers suppliers and others in the business g the buyer's interest in eliminating competition h the duration and geographic scope of the covenant and i the seller's intention to remain in the same geographic area kalamazoo oil co v commissioner 683_f2d_618 6th cir affg tcmemo_1981_344 608_f2d_485 598_f2d_464 5th cir affg tcmemo_1976_249 355_f2d_319 9th cir annabelle candy co v commissioner supra pincite schulz v commissioner supra pincite 79_tc_72 affd per curiam aftr 2d ustc par 10th cir 76_tc_239 o'dell co v commissioner supra pincite 49_tc_131 45_tc_380 finally fair_market_value is a question of fact and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences 323_us_119 304_us_282 87_tc_892 79_tc_714 affd 731_f2d_1417 9th cir with respect to the concept of fair_market_value that term is generally defined as the price which a willing buyer would pay a willing seller both having reasonable knowledge of the facts and neither acting under any compulsion see 411_us_546 the standard to be applied here is objective utilizing a hypothetical willing buyer and seller the foregoing analysis is not however a specific standard that focuses on any particular buyer or seller see 680_f2d_1248 9th cir in addition the determination of the fair_market_value of property is a matter of sound judgment rather than of mathematics see in re estate of 256_f2d_217 9th cir affg tcmemo_1956_239 moreover since valuation is necessarily an approximation it is not required that the value we determine be one as to which there is specific evidence provided it is within the range of figures that properly can be deduced from the record 538_f2d_927 2d cir affg tcmemo_1974_285 325_f2d_934 8th cir affg tcmemo_1961_347 fair_market_value is determined on the applicable_valuation_date which in this case is the date that old lorvic's assets were acquired by petitioner and the agreements were implemented pabst brewing co v commissioner tcmemo_1996_506 respondent suggests petitioner possesses an incentive to allocate a large amount to the covenant_not_to_compete because petitioner could amortize that amount over the life of the covenant in that vein respondent asserts that the payments were either goodwill or going-concern value in the alternative respondent contends that the covenant_not_to_compete does not have a limited useful_life conversely petitioner argues that the aggregate payment of dollar_figure million to scherer was determined by a willing buyer and a willing seller and substantiated by its experts in the instant case the parties have relied on the opinions of experts to support their respective views on the fair_market_value of the agreements we evaluate the expert opinion evidence in light of the qualifications of the expert and with proper regard for all other evidence in the record 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 86_tc_547 we may accept or reject an expert's opinion in toto or we may pick and choose the portions of the opinion which we choose to adopt helvering v national grocery co supra pincite 227_f2d_753 6th cir affg tcmemo_1954_139 102_tc_149 84_tc_722 9hereafter the covenant_not_to_compete and the secrecy agreements will collectively be referred to as the agreements we turn to the qualifications and testimony of the three witnesses whom the court recognized as experts for purposes of this proceeding first petitioner presented david p schutte ph d dr schutte a senior associate for business valuation services bvs dr schutte possesses a ph d in economics from the university of minnesota an m s in applied math from the university of texas and a b a in economics from the university of california at berkeley prior to his tenure with bvs dr schutte taught finance at the university of north texas he has also published articles on economics and finance and authored a standard reference on business valuation dr schutte reviewed the publicly available information such as scherer's annual report as well as internal confidential documents with respect to scherer provided by nemanick he also conducted discussions with nemanick and leck in calculating the value of the agreements dr schutte applied the discounted_present_value of cash-flow to determine the value of petitioner with and without the foregoing agreements the starting point of his calculation was his determination that the value of the business with the agreements was dollar_figure in his report dr schutte pointed out that his conclusion was consistent with the parties' valuation of old lorvic and the agreements next dr schutte calculated the value of the agreements by determining petitioner's value without the agreements and subtracted that value from the previously determined value of the business with the agreements the difference in value of the business was held to be directly attributable to the agreements dr schutte valued petitioner's business without the agreements to be dollar_figure in that vein he calculated that in the aggregate prior to the consideration of the actual transaction value the agreements were worth dollar_figure then he divided dollar_figure by dollar_figure to reach a figure of in other words dr schutte believed that the value of the agreements was equivalent to dollar_figure percent of the purchase_price of dollar_figure million second petitioner presented thomas p lee lee an appraiser of business and intangible assets for arthur andersen l l p lee possesses an m b a from new york university he also has an m s as well as a b s in civil engineering from the polytechnic institute of new york lee is a member of and has attended conferences and seminars with the american society of appraisers prior to his tenure with arthur andersen l l p lee was employed by several accounting and valuation firms including among others ernst young l l p subsequent to the transaction while employed with ernst young l l p lee prepared a confirming appraisal for petitioner the report was intended to determine the value of the assets for purposes of a sec_1060 allocation in his analysis lee applied the discounted cash-flow method over the 5-year period covered by the agreements he calculated the cash-flow over the years covered by the agreements under two scenarios petitioner was protected by the agreements and where petitioner was harmed by the competition and disclosure of information by scherer then he determined the differences in the cash-flow which would be forgone in the absence of the agreements lee stated that the discounted_present_value of the differential between the cash-flows in the foregoing scenarios was the fair_market_value of the agreements in this appraisal lee assigned a value of dollar_figure million for the covenant_not_to_compete and dollar_figure million for the secrecy agreement finally the court recognized as an expert joseph h wildt wildt an engineer with respondent he possesses an m s in valuation and a b s in electrical engineering he acquired the master's degree in also wildt has attended numerous courses presented by the american society of appraisers regarding business valuation finally wildt had been a senior member of the american society of appraisers for approximately years but is now a member of the institute of business appraisers wildt's ultimate analysis and conclusion was that the agreements possessed a value of dollar_figure9 million in his report wildt estimated petitioner's cash-flow for the 5-year lives of the agreements with the assumption that the agreements were in force and that scherer did not contest in the same market then he estimated the cash-flow over the same time period based on the assumption that scherer was in direct competition with petitioner and the likelihood of that particular factor in his report wildt determined that the effect of competition by scherer would decrease over the life of the covenant wildt analyzed factors to determine the extent and magnitude of competition from scherer finally wildt determined that petitioner would enjoy tax benefits from the amortization deductions available for the agreements here we do not agree with either party in all respects in that regard we find that the experts provided some useful although limited help in our examination and appraisal nevertheless we are not significantly persuaded by any one of the experts the parties' experts in general utilized the discounted cash-flow method in valuing the covenant_not_to_compete and the secrecy agreement in other words the experts compared petitioner's projected net_income with and without the agreements we think however that petitioner's expert witnesses dr schutte and lee overestimated the value of the covenant_not_to_compete and the secrecy agreement both experts relied too heavily on unwarranted assumptions both lee and dr schutte did not identify with particularity the factor s that would have impelled scherer to compete the only material factors that dr schutte and lee could point to were threefold scherer possibly retained an institutional record of sensitive information regarding old lorvic's products suppliers distributors and marketing data scherer was familiar with the products that were relatively simple to manufacture and rendered significant returns on old lorvic's initial investment and scherer had the capability of competing with old lorvic and might at any given point in time reassess its initial decision to leave the specialized dental care marketdollar_figure 10also in the instant case petitioner relies heavily on thompson v commissioner tcmemo_1997_287 we however find the citation to thompson to be inapposite in the foregoing case the taxpayers were individuals who had extensive knowledge and experience of the beauty supply business as well as substantial relationships with suppliers and distributors accordingly the record there overwhelmingly established a strong need and a corresponding high relative value for the noncompete_agreements thompson here petitioner a corporation has not demonstrated that there was an overwhelming need for the noncompete_agreements further in thompson there was an ample record of negotiations between the parties regarding continued we found lee's appraisal report published under ernst young's aegis to be useful and informative in summarizing some of the facts and issues which are in dispute here however his report suffers from unexplained assumptions for example in his report he concluded that scherer would not find it difficult to compete with petitioner at trial lee conceded that scherer did not have a relationship with either the suppliers or distributors of old lorvic's products the record manifests that scherer had a detached relationship with its affiliate old lorvic other than the periodic reports that nemanick submitted to the parent company hence scherer did not develop business or personal relationships with the suppliers or distributors moreover lee evidently disregarded the fact that in essence old lorvic was managed by the nemanick family and assumed that scherer could have induced petitioner's employees through increased financial compensation to work for scherer in that connection we observe that scherer did not retain any of old lorvic's employees subsequent to the purchase also in his report lee stated that the fair_market_value of certain real_property was consistent with an appraisal made in continued the noncompete and employment agreements in contrast petitioner here relies heavily on experts and sparse documentation in our opinion we think that there would have been some significant increases or at least variations in the value of the real_property in the space of years finally we note that lee in his determination of the value of the secrecy agreement did not explicitly state the grounds for valuing the aforementioned agreement at dollar_figure million he appears to have based that valuation on the fact that the purchasers reduced old lorvic's purchase_price by that particular amount upon learning that shearson lehman was circulating the descriptive memorandum next we are not satisfied with the testimony of dr schutte at the outset dr schutte submitted a report which was later revised to correct numerous and substantive mathematical errors we are not certain they were adequately corrected we therefore do not have great confidence in the substance of dr schutte's report and testimony in that setting we scrutinize dr schutte's report dr schutte conducted discussions with nemanick and leck regarding old lorvic's business and reviewed the relevant financial information appurtenant to the purchase dr schutte's estimations however present us with some difficulty dr schutte computed that in any given year there was a percent probability that scherer would enter the market in competition with petitioner in that vein dr schutte estimated that once scherer was in the same business it would become an effective competitor over time he did not adequately explain the premises behind the foregoing figure moreover dr schutte stated that the most likely scenario involving possible competition by scherer was for the company to introduce one or more competing products in select niche markets however dr schutte appears to have calculated the possibility of competition in all of the products this of course results in an overall reduction in projected revenues we do not think that dr schutte's assumptions in this regard result in a consistent and accurate computation on the other hand respondent's expert wildt provided significant detail and insight in his analysis of the transaction although there were some problems with his testimony and report for example he was in some respects unfamiliar with new lorvic's business or the nature of its operations he did not interview any of the principals or visit new lorvic's management and operation facilities in an effort to ascertain the background and circumstances behind scherer's sale of old lorvic's assets moreover wildt compared the company with unnamed publicly traded companies in the dental supply market however his report does not indicate the comparable companies the date or sources of information we think that wildt neglected the importance of the likelihood that scherer possessed sensitive information concerning old lorvic's business operations such as the profitability of lorvic's product lines and the identities of the suppliers and distributors richard nemanick's testimony at trial established that the monthly reports on old lorvic's operations which included its top products and its major customers were prepared and circulated to scherer also the testimony reflects that richard nemanick frequently discussed the contents of these reports with the scherer managers therefore we do not find the contributions of any of the experts to be ultimately dispositive of the issue before us we consequently address the issue on the basis of the record before us at the date of the transaction scherer was actively engaged in the international research development manufacture and distribution of drug delivery systems which in turn were marketed through distributor networks scherer possessed affiliates which were involved in businesses in the health care field it was a large well-capitalized multinational corporation with production facilities distribution networks and an extensive brand name recognition among health care professionals accordingly scherer with its marketing expertise and manufacturing facilities would not have had to incur tremendous startup costs or even allot significant economic resources in order to compete effectively with petitioner new lorvic however did not have long-term_contracts with either the business suppliers or distributors subsequent to the transaction in that vein we note that the customer base was not bound contractually or otherwise to old lorvic's products consequently the distributors and ultimate customers were not precluded from testing the effectiveness of other products on the other hand in richard nemanick's estimation old lorvic did not have a single competitor that designed manufactured or distributed a wide range of similar or identical items the parties evidently agree that most of petitioner's products were relatively simple to manufacture hence a potential competitor would find it elementary to replicate the majority if not all of the products thus competition from scherer or any disclosure to outside individuals or entities of the proprietary information from petitioner would have had significant impact on petitioner's bottom line for example old lorvic's top customers constituted more than percent of its revenues therefore we believe that any competition by scherer would substantially harm petitioner's profit margins during scherer's ownership of old lorvic richard nemanick submitted monthly and annual reports on the top suppliers and customers it is petitioner which concedes that the contractual requirement that all documentation retained by scherer was to be returned was not in fact satisfied in that regard we observe that leck at trial considered any written information that scherer retained after the sale to be a minor detail he considered it the responsibility of his partner richard nemanick similarly richard nemanick did not consider the information to be important furthermore richard nemanick considered the covenant_not_to_compete as window dressing we infer therefore that the parties were not overly concerned with the possibility that scherer would compete with petitioner the parties were sophisticated and engaged in customary and conventional negotiations regarding the purchase of old lorvic's assets culminating in the appurtenant agreements in that regard the record does not indicate that the parties possessed adverse financial interests in regard to the allocation of dollar_figure million to the agreements furthermore the agreements incorporated clauses which provided that petitioner could enforce the covenant and the appurtenant secrecy agreement in the event that scherer did not abide by these terms however we observe that the subsequent ernst young report did not make an allocation between goodwill or going-concern-value and the agreements as a whole moreover the record manifests that the parties were somewhat cavalier regarding the valuations for goodwill in and the secrecy agreement and the covenant_not_to_compete are comparable in nature to the agreements the record reflects that the parties in the transaction implemented an agreement not to compete in article xiv specifically old lorvic's principal stockholders were precluded from entering into or financing the entry of others into the business of old lorvic or any business or branch of business similar to that of old lorvic in addition richard nemanick was contractually bound in his capacity as an executive officer of old lorvic by an exclusive employment agreement the record indicates that an exclusive employment agreement ensued from the purchase of old lorvic's assets finally scherer's form 10-k filed on date with the sec provided that the company intended to concentrate on its primary business of softgel capsule production and divest itself of subsidiary businesses affiliated with health care products and services we believe that the aforementioned document simply evidences scherer's divestiture plans after it had entered into the agreements with petitioner at the time scherer filed the form 10-k with the sec the agreements prohibited scherer from competing in the professional dental products market consequently this document possesses little probative evidence of what scherer's intentions and designs for the future would have been in the absence of the agreements furthermore scherer's undated internal memorandum does not evidence that because of opportunistic diversification it would eventually compete with petitionerdollar_figure if anything we think it unlikely that scherer would sell the assets of old lorvic because it did not fit its then current marketing strategy and subsequently enter into competition with an entity endowed with significant advantages such as petitioner in sum we believe that scherer had the economic and industrial potential to compete the items or products manufactured by petitioner could be manufactured with significant profit margins and scherer might at any point in time decide to compete the record however does not manifest that scherer had the intent to compete with petitioner scherer possessed a significant disadvantage in that it did not have relationships with either the suppliers or distributors in particular 11petitioner and its expert witnesses suggest scherer possessed an economic history of periodically changing its marketing orientation and strategies however petitioner has not submitted sufficient evidence to prove or disprove this particular thesis richard nemanick possessed extensive relationships with suppliers and distributors and that factor was a significant inducement to the purchase of old lorvic's assets and to the retention of nemanick's services as evidenced in the distribution and acquisition memoranda compiled by shearson lehman and leck respectively in view of what we consider deficiencies and conflicts in the reports and testimony of the experts for both parties and what we consider to be either oversights or deficiencies in the documentation of the foregoing transactions we believe and decide that petitioner has not fulfilled its burden of persuasion for example had petitioners provided stronger enforcement provisions for its protection to assure compliance with the agreements such as injunctive relief or liquidated_damages for violations the petitioner's position would be more credible especially in light of the substantial dollar amounts appurtenant to the agreements being paid up front also we find it apparent that there was abundant going_concern_value which was not adequately addressed by petitioner either in the testimony of its management or in its experts' reports for example the retention by petitioner of the seller's existing management is an obvious reflection of the going_concern_value and petitioner's objective to assure its continuance however we believe and determine that the agreements did have value but not as much as petitioner asserts or as little as respondent contends using our best judgment we shall discount petitioner's claimed value by a percentage we feel would be appropriate under the circumstances ie percent to reflect an appropriate and approximate cost of enforcement for any ensuing violations and to recognize the inherent going-concern value consequently in light of all the facts and circumstances we determine and hold that the fair market values of the covenant_not_to_compete and the secrecy agreement are dollar_figure million and dollar_figure respectively decisions will be entered under rule
